Exhibit 10.3

 

THIRD AMENDMENT AGREEMENT

 

This THIRD AMENDMENT AGREEMENT (this “Third Amendment”) is made and entered into
as of May 22, 2019 (“Amendment Date”) by and between Sysorex, Inc., a Nevada
corporation (the “Company”), and Inpixon, a Nevada corporation (the
“Purchaser”). In this Third Amendment, the Company and the Purchaser are
sometimes referred to singularly as a “party” and collectively as the “parties”.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Note (as defined below) or the NPA (as defined below), as applicable.

 

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of December
31, 2018 (as amended from time to time in accordance with its terms, the “NPA”),
by and between the Company and the Purchaser, the Company issued and sold to the
Purchaser a secured promissory note in an initial maximum principal amount up to
an aggregate sum of $3,000,000.00, dated as of December 31, 2018 (as amended
from time to time in accordance with its terms, the “Note”);

 

WHEREAS, pursuant to that certain First Amendment Agreement, dated February 4,
2019 (the “First Amendment”), by and between the Company and the Purchaser, the
NPA and the Note were amended to increase the maximum principal amount that may
be outstanding at any time from $3,000,000.00 to $5,000,000.00; and

 

WHEREAS, pursuant to that certain Second Amendment Agreement, dated April 2,
2019 (the “Second Amendment”), by and between the Company and the Purchaser, the
NPA and the Note were amended to increase the maximum principal amount that may
be outstanding at any time from $5,000,000.00 to $8,000,000.00; and

 

WHEREAS, subject to the terms and conditions herein, the parties desire to
further amend the NPA and the Note to increase the maximum principal amount that
may be outstanding at any time from $8,000,000.00 to $10,000,000.00 in
accordance with this Third Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1. Amendment to the NPA and the Note. The reference in paragraph 1 of the NPA to
“Eight Million Dollars ($8,000,000)” is hereby deleted and replaced with “Ten
Million Dollars ($10,000,000)”. The reference to $8,000,000.00 on the face of
the Note is hereby deleted and replaced with $10,000,000.00 and the reference to
“Eight Million Dollars ($8,000,000.00)” in the preamble to the Note is hereby
deleted and replaced with “Ten Million Dollars ($10,000,000.00).” There are no
other changes to the NPA or Note.

 

2. Effect on Transaction Documents.

 

2.1. As of the date hereof, each reference in the NPA to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the NPA, and each
reference in the Note to “the Note Purchase Agreement,” “the Agreement,”
“thereunder,” “thereof” or words of like import referring to the NPA shall mean
and be a reference to the NPA, as amended by the First Amendment, by the Second
Amendment and this Third Amendment.

 



 

 

 

2.2. As of the date hereof, each reference in the Note to “this Note,”
“hereunder,” “hereof” or words of like import referring to the Note, and each
reference in the NPA to the “Note,” “thereunder,” “thereof” or words of like
import referring to the Note shall mean and be a reference to the Note, as
amended by the First Amendment, the Second Amendment and this Third Amendment.

 

2.3. Except as expressly set forth herein, the terms and conditions of the NPA
and Note shall remain in full force and effect and each of the parties reserves
all rights with respect to any other matters and remedies.

 

3. Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Third Amendment.

 

4. Miscellaneous.

 

4.1. This Third Amendment, the Second Amendment, the First Amendment, the Note,
and the NPA contain the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters. This Third Amendment shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. This Third Amendment may not be amended, modified or
supplemented, and no provision of this Third Amendment may be waived, other than
by a written instrument duly executed and delivered by the parties.

 

4.2. It is hereby understood that this Third Amendment does not constitute an
admission of liability by any party, including any admission of default under
the NPA or the Note.

 

4.3. In all respects, including all matters of construction, validity and
performance, this Third Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada as applicable to
contracts made and performed in such State, without regard to principles thereof
regarding conflicts or choice of law.

 

4.4. This Third Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same agreement. In the event that any
signature is delivered in .pdf by email, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature were the
original thereof.

 

[SIGNATURE PAGE FOLLOWS]
 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed on the day and year first above written.

 

  INPIXON             By: /s/ Nadir Ali     Name:  Nadir Ali     Title: Chief
Executive Officer

 

[SIGNATURE PAGE OF THE PURCHASER]

 

 

 

 

  SYSOREX, INC.         By: /s/ Zaman Khan     Name:  Zaman Khan     Title:
Chief Executive Officer

 

[SIGNATURE PAGE OF THE COMPANY]

 

 



 

